Citation Nr: 0909258	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a Total Disability rating based on Individual 
Unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The Veteran had active duty service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

After filing the substantive appeal, the Veteran submitted an 
additional June 2008 statement. The Agency of Original 
Jurisdiction (AOJ) has not reviewed this statement. The 
Veteran did not waive his right to review of the additional 
evidence by the AOJ. See generally Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed Cir. 2003). 
However, given the favorable action taken on this appeal, the 
Board finds no prejudice inures to the Veteran by the Board's 
consideration of this evidence in the first instance. 


FINDINGS OF FACT

1. Beginning March 5, 2007, the Veteran was in receipt of a 
70 percent rating for the following service connected 
disabilities: PTSD as 50 percent disabling and prurigo 
nodularis as 30 percent disabling. 

2. With resolution of the benefit of the doubt in the 
Veteran's favor, the evidence  shows that the Veteran is 
precluded from maintaining gainful employment due to his 
service connected disabilities. 


CONCLUSION OF LAW

The requirements for TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-
4.16(a) and (b), 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends his service connected disabilities 
render him incapable of maintaining gainful employment. 
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In order to establish eligibility for a total rating based 
upon individual unemployability due to service-connected 
disability, there must be impairment so severe that it is 
impossible to follow a substantially gainful occupation. See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992). 
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Presently, the Veteran is in receipt of service connection 
for PTSD rated as 50 percent disabling; and for prurigo 
nodularis (skin disability) rated as 30 percent disabling for 
a 70 percent combined rating. This rating has been in effect 
since March 5, 2007. Prior to that time, the Veteran was in 
receipt of a 60 percent rating. Thus, the Veteran meets the 
minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a), 
beginning on March 5, 2007. 

The Board must consider whether the Veteran's service-
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage") after March 5, 2007. Moore v. Derwinski, 1 Vet. App. 
356 (1991). 

The record reflects VA treatment for many years for service 
connected and non-service connected disabilities. Beginning 
in May 1997, the Veteran received Social Security Disability 
benefits due to disabilities of depression and cardiovascular 
disease. 

During a May 2007 VA PTSD examination, the examiner 
thoroughly reviewed the claims file, interviewed the Veteran, 
and performed a physical examination. He diagnosed PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
50. The examiner opined that the Veteran's current mental 
state made it difficult to secure substantial gainful 
employment. He cited the Veteran's low tolerance for 
frustration, an obsession with his disability situation, 
hypervigilence, and poor interpersonal skills to support his 
opinion. Additionally, the examiner noted that the Veteran's 
fear of others' reactions to his skin disorder probably 
caused additional difficulty in finding employment. While an 
April 2007 VA dermatological examiner noted that the Veteran 
was capable of undertaking full time employment, the 
examiner's scrutiny was upon the Veteran's skin disorder, and 
the examiner specifically noted that he was not able to 
comment upon the effect of the psychiatric disorder on the 
Veteran's employability. 

The Board is cognizant that the Veteran is not in receipt of 
service connection for depression, and the evidence of record 
indicates that the disorder certainly accounts for some of 
the Veteran's employment capacity. However, further medical 
inquiry would not likely assist this inquiry, and the law 
provides that when it is not possible to separate the effects 
of a service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandates that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service- connected condition. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998). 

In sum, there can be no doubt that further medical inquiry 
could be undertaken with a view towards development of the 
claim.  However, under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the Veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The RO will establish the effective date of the total rating, 
based upon applicable law.

	(CONTINUED ON NEXT PAGE)



ORDER

A total disability rating based on individual unemployability 
is granted, subject to the statutes and regulations governing 
the payment of monetary awards.
.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


